Citation Nr: 1436863	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as a dependent child for purposes of qualifying for Department of Veterans Affairs Dependency and Indemnity Compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to June 1946.  He died in February 1973, and the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Nashville, Tennessee.  

A review of the Virtual VA paperless claims processing system reveals a lay statement from W. N., which was specifically reviewed by the RO in the October 2012 Supplemental Statement of the Case.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the appellant has requested a video conference hearing on this matter, but none has been scheduled, she is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2013).  This case is remanded to the RO so that a video conference hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing at the RO at the earliest available opportunity.  The RO should notify the appellant and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



